DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b) – Indefiniteness 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 & 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent Claims 14-20 & 28-32 are also rejected for depending from one of indefinite base Claims 13 & 27.

Regarding Amended Claim 13:
In Line 12: The amended limitation of “wherein the via mask opening includes a compound shape having a first rectangular opening portion and a second rectangular opening portion that intersect at an angle in the plane of the via mask layer [emphasis examiner’s]” creates confusion because “the plane of the via mask layer” lacks antecedent basis.  Furthermore, it is unclear to which plane of the via mask e.g. the plane of a top surface, bottom surface, or a side surface of via mask 160/161; see e.g. Fig. 15).  Furthermore, one skilled in the art would not reasonably understand which “plane” this claim amendment references, because the instant application lacks any guidance that might identify a plane of the disclosed via mask layer.   Based on Fig. 15 of the instant application, for examination purposes this plane will be interpreted as corresponding to either a top surface or a bottom surface of the via mask layer.

Regarding New Claim 27:
Claim 27 is similarly indefinite for the same reasons as amended Claim 13 discussed above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-21 & 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record Kikuchi (U.S. 2012/0199982 A1, herein after referred to as Kikuchi) in view of prior art of record Rieger et al. (U.S. 2014/0367855 A1, herein after referred to as Rieger).
Regarding Claim 13 (as best understood), Kikuchi at figures 1-10 (e.g. see Figs. 2 & 10 shown below for convenience) teaches a method of forming a merged via, comprising: 
forming a metal line 111 (¶ [36] see Fig. 1) in a first metallization layer 110 (¶ [36]);
forming a cap layer 115 (¶ [52]) on each dielectric line 112; 
forming a dielectric layer 120 (¶ [35]) on the plurality of metal lines 111 in a first metallization layer 110 and cap layers 115; 
forming a hard mask layer 125 (¶ [35]) on the dielectric layer 120; 
forming a plurality of trench templates 132,170 (see ¶ [38] where 132 has multiple portions; see also intermediate interconnections L2 in Fig. 14 [which correspond to interconnections 131]) on the hard mask layer 125; 
forming a via mask layer 175 (¶ [56]) on the plurality of trench templates 132,170 (see figure 9 & 13 showing merged “Via” on trench templates 132,170 for interconnections L2/131); and 
forming a merged via opening P/160’ (see Figs. 2 & 10; see also ¶ [40 & 56]) in the via mask layer 175 (see Fig. 2).

    PNG
    media_image1.png
    396
    1120
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    428
    507
    media_image2.png
    Greyscale

Although Kikuchi may not explicitly teach that metal line 111 comprises a plurality of metal lines 111 that are separated by the dielectric layer 112, Kikuchi at figure 1 shows a continuous structure for the device which one skilled in the art would understand as having metal lines on, for example, the right and left side of the figure and said metal lines would read on the claimed plurality of metal lines and the dielectric layer 112 (¶ [36]) would be located between adjacent metal lines 111.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Kikuchi to include a plurality of metal lines 111 separated by dielectric layer 112.  The ordinary artisan would have been motivated to modify Kikuchi for at least the purpose of reducing the contact resistance of the metal line (Kikuchi ¶ [48]).

Still, Kikuchi may not explicitly teach that the merged via opening P/160’ comprises a first rectangular opening portion and a second rectangular portion that intersect at an angle in a plane of the via mask layer 160/161.  
However, Rieger does teach a similar semiconductor device (e.g. Figs. 1-6; see Fig. 3C reproduced below for convenience) comprising forming a plurality of first metal lines (e.g. 220/405/406) separated by dielectric lines (415), forming a merged via (e.g. 371; see Fig. 3C below) comprising forming an opening comprising a compound shape having a first rectangular opening portion 371a (¶ [52]) and a second rectangular opening 371b (see annotated figure below) that intersect at an angle in a plane of the via mask layer (e.g. top or bottom surface of 371; see Fig. 3C reasonably teaching that first and second opening portions 371a/371b intersect orthogonally to form a 90º angle; Furthermore, although Fig. 3C may not explicitly show the “via mask layer”, Rieger explains that the merged via patterns depicted may represent exposed portions of a via mask layer [see ¶ 33 & 36 teaching patterns “may also represent portions of masks utilized to create, e.g., expose, the corresponding physical patterns”]).  

    PNG
    media_image3.png
    378
    496
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Kikuchi to include the first rectangular opening portion and the second rectangular portion (371a/371b of Rieger) intersecting at an angle in a plane of the via mask layer 160/161 of Kikuchi.  The ordinary artisan would have been motivated to modify Kikuchi for at least the purpose of relaxing the alignment requirements for via formation resulting in a device where the wiring density is not limited by the via formation (Rieger ¶ [66]).  Finally, Rieger reasonably demonstrates in Figs. 2A-F & 3A-C that the shapes of merged vias are obvious variants that constitute art-recognized equivalent features used for the same purpose of predictably interconnecting different metallization levels in a semiconductor device (see MPEP § 2144.06)


Regarding Claim 14, the method of Claim 13, Kikuchi and Rieger teach the compound shape (Rieger 371) is a shape selected from the group consisting of a T-shape, +-shape, V-shape, and Z-shape, wherein the compound shape has rounded inside corners, and wherein the rounded inside comers are not located directly above the plurality of metal lines (Rieger 220) in the first metallization layer (e.g. Rieger 371 forms a convex V-shape having rounded corners that do not overlap in plan view and, therefore, are not located directly above metal lines 210/220).  

Regarding Claim 15, the method of Claim 14, Kikuchi figures 2 and 10 show the method further comprising removing a portion of the hard mask layer 125 exposed by the merged via opening 160’ and between edges of adjacent trench templates 132,170.

Regarding Claim 16, the method of Claim 15, Kikuchi figure 2 show the method further comprising removing a portion of the dielectric layer 120 exposed by the removed portion of the hard mask 175’, merged via opening 160’, and between the edges of adjacent trench templates 132,170 (see figure 2), wherein removing the exposed portion of the dielectric layer 120 forms at least one trench 160’ and at least one via opening (where the top portion can be considered the claimed trench and the bottom portion can be the claimed via opening) to at least one of the plurality of metal lines 111 in the first metallization layer 110.

Regarding Claim 17, the method of Claim 16, Kikuchi figures 1 and 10 shows the method further comprising removing the via mask layer 175 and trench templates 170.
Regarding Claim 18, the method of Claim 17, Kikuchi figures 1 and 2 shows the method further comprising forming a conductive material 160 (¶ [40]) in the at least one trench 160’ and at least one via opening to form one or more metal lines 160 (see figure 1) in the dielectric layer 120 and one or more vias between at least one of the plurality of metal lines 111 in the first metallization layer 110 and at least one of the one or more metal lines 160 in the dielectric layer 125 (see figures 1 and 2).

Regarding Claim 19, the method of Claim 18, Kikuchi shows wherein the conductive material 160 is copper or cobalt (¶ [40] where copper is disclosed).

Regarding Claim 20, the method of Claim 19, Kikuchi shows wherein the substrate 105 includes at least one semiconductor device (¶ [35] disclosed as having a transistor) electrically connected to at least one of the plurality of metal lines 111 in the first metallization layer 110.


Regarding Claim 21, Kikuchi and Rieger teach a method of forming a merged via (all prior art references address Kikuchi unless otherwise noted), comprising: 
forming a plurality of metal lines (e.g. Kikuchi 111; Rieger 220/405/406) in a first metallization layer 110 (¶ [36]) on a substrate 105, wherein each adjacent pair of metal lines (see Kikuchi Fig. 2; Rieger Figs. 5-10) is separated by a dielectric line (e.g. Kikuchi 112; Rieger 415); 
forming a cap layer 115 (¶ [52]) on each dielectric line (e.g. Kikuchi 112; Rieger 415; i.e. each portion of cap layer 115 corresponding to each adjacent dielectric line reasonably anticipates a “cap layer”); 
forming a dielectric layer 120 (¶ [35]) on the plurality of metal lines 111 in a first metallization layer 110 and cap layers 115; 
forming a hard mask layer 125 (¶ [35]) on the dielectric layer 120; 
forming a plurality of trench templates 132,170 (see ¶ [38] where 132 has multiple portions; see also intermediate interconnections L2 in Fig. 13 [which correspond to interconnections 131]) on the hard mask layer 125 that are orthogonal to the underlying cap layers 115 (at least because Figs. 1-10 show that trench templates 132,170 [for interconnections L2/131] extend in the Y-direction and orthogonally to cap layers 115 which extend in the X-direction), wherein the plurality of trench templates 132,170 are configured to align a via (e.g. 160) etched into the dielectric layer 120 with the underlying orthogonal cap layers 115;
forming a via mask layer 175 (¶ [56]) on the plurality of trench templates 132,170 (see figure 9); and 
forming a merged via opening P/160’ (see Figs. 2 & 10; see also ¶ [40 & 56]) in the via mask layer 175 (see Fig. 2);
wherein at least portions of two of the plurality of trench templates (e.g. for interconnections L2/131) and a portion of the hard mask layer 125 are exposed by the merged via opening (as illustrated below by Fig. 13, teaching that merged via 160/Via exposes two trench templates L2/131).

    PNG
    media_image2.png
    428
    507
    media_image2.png
    Greyscale

Although Kikuchi may not explicitly teach that metal line 111 comprises a plurality of metal lines 111 that are separated by the dielectric layer 112, Kikuchi at figure 1 shows a continuous structure for the device which one skilled in the art would understand as having metal lines on, for example, the right and left side of the figure and said metal lines would read on the claimed plurality of metal lines and the dielectric layer 112 (¶ [36]) would be located between adjacent metal lines 111.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Kikuchi to include a plurality of metal lines 111 separated by dielectric layer 112.  The ordinary artisan would have been motivated to modify Kikuchi for at least the purpose of reducing the contact resistance of the metal line (Kikuchi ¶ [48]).

Still, Kikuchi may not explicitly teach that the merged via opening P/160’ comprises a first rectangular opening portion and a second rectangular portion that intersect at an angle in a plane of the via mask layer 160/161.  
However, Rieger does teach a similar semiconductor device (e.g. Figs. 1-6; see Fig. 3C reproduced below for convenience) comprising forming a plurality of first metal lines (e.g. 220/405/406) separated by dielectric layer (415), forming a merged via (e.g. 371; see Fig. 3C below) comprising forming an opening comprising a compound shape having a first rectangular opening portion 371a (¶ [52]) and a second rectangular opening 371b (see annotated figure below) that intersect at an angle in a plane of the via mask layer (e.g. top or bottom surface of 371; see Fig. 3C reasonably teaching that first and second opening portions 371a/371b intersect orthogonally to form a 90º angle; Furthermore, although Fig. 3C may not explicitly show the “via mask layer”, Rieger explains that the merged via patterns depicted may represent exposed portions of a via mask layer [see ¶ 33 & 36 teaching patterns “may also represent portions of masks utilized to create, e.g., expose, the corresponding physical patterns”]).  

    PNG
    media_image3.png
    378
    496
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Kikuchi to include the first rectangular opening portion and the second rectangular portion (371a/371b of Rieger) intersecting at an angle in a plane of the via mask layer 160/161 of Kikuchi.  The ordinary artisan would have been motivated to modify Kikuchi for at least the purpose of relaxing the alignment requirements for via formation resulting in a device where the wiring density is not limited by the via formation (Rieger ¶ [66]).  Finally, Rieger reasonably demonstrates in Figs. 2A-F & 3A-C that the shapes of merged vias are obvious variants that constitute art-recognized equivalent features used for the same purpose of predictably interconnecting different metallization levels in a semiconductor device (see MPEP § 2144.06)

Regarding Claim 27 (as best understood), Kikuchi and Rieger teach a method of forming a merged via (all prior art references address Kikuchi unless otherwise noted), comprising:
forming a cap layer 115 (¶ [52]) on each dielectric line (e.g. Kikuchi 112; Rieger 415) in an alternating arrangement of parallel metal lines (e.g. Kikuchi 111; Rieger 220/405/406) and dielectric lines, such that each adjacent pair of metal lines is separated by a dielectric line (see Kikuchi Fig. 2 & Rieger Figs. 5-10; i.e. each portion of cap layer 115 corresponding to each adjacent dielectric line reasonably anticipates a “cap layer”);
forming a dielectric layer 120 (¶ [35]) on the cap layers 115 and alternating arrangement of metal lines (e.g. Kikuchi 111; Rieger 220/405/406) and dielectric lines (e.g. Kikuchi 112; Rieger 415);
forming a hard mask layer 125 (¶ [35]) on the dielectric layer 120;
forming a plurality of trench templates 132,170 (see ¶ [38] where 132 has multiple portions; see also intermediate interconnections L2 in Fig. 13 [which correspond to interconnections 131]) on the hard mask layer 125 that are orthogonal to the underlying cap layers 115 (at least because Figs. 1-10 show that trench templates 132,170 [for interconnections L2/131] extend in the Y-direction and orthogonally to cap layers 115 which extend in the X-direction);
forming a via mask layer 175 (¶ [56]) on the plurality of trench templates 132,170 (see figure 9); and 
forming a merged via opening P/160’ (see Figs. 2 & 10; see also ¶ [40 & 56]) in the via mask layer 175 (see Fig. 2), wherein the via mask opening (e.g. Kikuchi P/160’; Rieger 371) includes a compound shape having a first rectangular opening portion 371a (¶ [52]) and a second rectangular opening 371b (see annotated Fig. 3C above) that intersect at an angle in a plane of the via mask layer (e.g. top or bottom surface of 371; see Fig. 3C reasonably teaching that first and second opening portions 371a/371b intersect orthogonally to form a 90º angle; Furthermore, although Fig. 3C may not explicitly show the “via mask layer”, Rieger explains that the merged via patterns [e.g. 371] depicted may represent exposed portions of a via mask layer [see ¶ 33 & 36 teaching patterns “may also represent portions of masks utilized to create, e.g., expose, the corresponding physical patterns”]).

Regarding Claim 28, the method of Claim 27, Kikuchi and Rieger teach the compound shape (Rieger 371) is a shape selected from the group consisting of a T-shape, +-shape, V-shape, and Z-shape, wherein the compound shape has rounded inside corners, and wherein the rounded inside comers are not located directly above the plurality of metal lines (Rieger 220) in a first metallization layer (e.g. Rieger 371 forms a convex V-shape having rounded corners that do not overlap in plan view and, therefore, are not located directly above metal lines 210/220).


Allowable Subject Matter
Claims 22-26 & 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, these claims are objected to because the examiner has determined that after a thorough search of the prior art, and in view of the instant combination of applied prior art references, it would not have been obvious before this application was filed to modify Kikuchi in view of Rieger by forming a sacrificial plug on each of the metal lines, as required by Claims 22 & 29.

Response to Arguments
Applicant’s arguments with respect to Claim 13 have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments filed 09/08/2020.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892



/Matthew E. Gordon/Primary Examiner, Art Unit 2892